Citation Nr: 0911168	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  03-09 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) from 
October 29, 1999 to August 14, 2002.  

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD from November 1, 2002.  

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Boston, Massachusetts, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that this is an appeal of the evaluation 
assigned after an initial grant of service connection for 
PTSD.  The evaluation for the Veteran's PTSD was increased 
from 50 percent to 70 percent during the course of his 
appeal.  However, the increase in evaluation was not made 
effective from the initial award of service connection.  A 
veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran's 
claim for a higher initial evaluation for his PTSD has been 
characterized as presented on the first page of this decision 
in order to reflect both the partial increase and the 
continuation of the appeal. 


FINDINGS OF FACT

1.  It is more likely than not that the Veteran's PTSD has 
been productive of total social and industrial impairment 
since October 1999. 

2.  The Veteran's claim for TDIU no longer presents a 
controversy to be adjudicated by the Board, in that a 100 
percent schedular evaluation has been awarded for the entire 
period on appeal. 

CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for an initial 100 percent evaluation for 
PTSD have been met for the appeal period.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Code 
9411 (2008).  

2.  The Veteran's claim for TDIU is dismissed.  38 C.F.R. § 
4.16(a) (2008); VAOPGCPREC 6-99.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.

Increased Evaluation

The Veteran contends that the 70 percent evaluation assigned 
to his PTSD is inadequate to reflect the impairment caused by 
this disability.  He argues that his PTSD is totally 
disabling.  

The record shows that entitlement to service connection for 
PTSD was established in a May 2002 rating decision.  A 50 
percent evaluation was assigned from October 1999.  The 
Veteran submitted a notice of disagreement with this decision 
which initiated the current appeal.  Following a temporary 
total evaluation for hospitalization from August 2002 to 
November 1, 2002, the current 70 percent evaluation was 
assigned.  Temporary total evaluations for hospitalizations 
have been assigned from June 2003 to October 1, 2003; from 
June 24, 2004 to October 1, 2004; from March 14, 2006 to July 
6, 2006; and from October 14, 2008 to January 1, 2009.  The 
Veteran's evaluation was returned to the current 70 percent 
after each of these temporary total evaluations.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the Veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

The Board notes that this issue involves the Veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
Veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

The veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004).

The current 70 percent evaluation is merited for occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Code 9411.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001). 

The scores provided on the Global Assessment of Functioning 
(GAF) scale are also important in the evaluation of 
psychiatric disabilities.  The nomenclature employed in the 
rating criteria is based upon the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV).  38 C.F.R. 
§ 4.130.

A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships. 

A GAF score of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV); 38 
C.F.R. §§ 4.125, 4.130 (2008).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).

VA hospital records from September 1999 show that the Veteran 
was admitted for an acute grief reaction following the death 
of a partner.  The GAF on admission was 30 and the GAF on 
discharge was 55.  VA treatment records from September 1999 
show that the Veteran's significant other had recently died.  
The Veteran was acutely depressed, tearful, suicidal and 
hopeless about the future.  The GAF was 40. 

At a hospitalization at a VA facility, the Veteran was noted 
to have been treated for polysubstance abuse, depression, and 
PTSD.  He was hospitalized from October 1999 to December 
1999, and was then referred to a VA program where the 
expected length of stay would be 12 to 18 months.  The GAF on 
both admission and discharge was 45.  The highest score for 
the past year had been 50.  

The Veteran presented to a VA hospital in January 2000 with 
symptoms of depression and relapse into substance abuse.  He 
had a history of suicide attempts.  The Veteran continued to 
report depression, insomnia, decreased appetite and 
hopelessness since the death of his significant other in July 
1999.  A past suicide attempt was noted.  The GAF at entrance 
was 35 and on discharge the GAF was 45.  

The Veteran was admitted to a VA Medical Center Substance 
Abuse Treatment Unit (SARRTP) in February 2000 and remained 
with this facility until June 2001.  The diagnoses included 
polysubstance abuse, depression, and PTSD.  While with this 
program, the Veteran worked with a doctor for medication 
needs related to depression, PTSD, and sleep problems.  He 
also participated in PTSD/substance abuse groups.  He had 
been transferred to a VA housing facility to work within the 
bounds of that program.  The discharge summary noted that his 
GAF on admission had been 38, and the highest GAF in the past 
year had been 50.  

VA vocational rehabilitation records show that the Veteran 
was participating in work program.  He was developing good 
work skills and getting along with his co-workers.  

The Veteran underwent a VA PTSD examination in December 2000.  
He was noted to have been in a VA PTSD/substance abuse group 
treatment program until recently but had quit due to time 
restraints.  He had recently started a job as part of the VA 
Compensated Work Therapy program.  His substance abuse was 
believed to be enough under control to withstand a PTSD 
assessment.  On mental status examination, the Veteran was 
anxious and depressed.  His affect was consistent with his 
mood.  He endorsed thoughts of death but denied suicidal 
intent or plan.  His thought process was goal directed and 
logical, and his concentration and judgment appeared to be 
good.  No psychotic determinants were apparent.  He reported 
nightmares related to his experiences in Vietnam.  Flashbacks 
were not frequent, but he had experienced one three months 
earlier.  The Veteran frequently felt sad when confronted 
with reminders of Vietnam, and tried to avoid reminders of 
his experiences.  He described feeling distant from people, 
emotional numbing, sleep problems, angry outbursts, 
difficulty concentrating, hypervigilance, and depression.  
The diagnoses included PTSD, alcohol dependence in early 
remission, cocaine dependence in early remission, and major 
depression.  The GAF was 51.  

January 2002 VA treatment records show that the Veteran 
reported poor sleep, decreased appetite with weight loss, 
decreased self esteem, irritability, social isolation, and 
guilt about his relapse into substance abuse.  On 
examination, the Veteran had a markedly depressed mood with a 
high level of anxiety and agitation.  He had suicidal 
ideations with a plan, but contracted for safety.  However, 
he was not psychotic.  He was noted to work as a mail clerk 
at a university.  Additional January 2002 records note that 
the Veteran had been sober for a few years but had recently 
fallen off the wagon.  He continued to have suicidal 
ideations.  

VA treatment records from January 2002 and February 2002 show 
that his GAF was estimated to be 50 on both occasions.  The 
Veteran denied suicidal and homicidal ideations in records 
dated June 2002. 

The Veteran was admitted to a VA hospital for treatment of 
alcohol dependence and cocaine dependence from June 2002 to 
August 2002.  PTSD was a secondary diagnosis.  The GAF on 
admission was 43.  His highest GAF in the past year had been 
68.  

The Veteran was hospitalized at a VA facility from August 
2002 to October 2002.  A mental status examination conducted 
on admission states the Veteran denied visual hallucinations, 
but admitted to occasional auditory hallucinations when he 
was depressed over the past three months.  He denied suicidal 
and homicidal ideations, but a history of a past attempt in 
1999 was noted.  The GAF was 37.  Additional records show 
that the Veteran was having bloody nightmares on admission.  
The discharge report states that his presenting problems 
included nightmares of combat experiences, distress at 
exposure to trauma reminders, diminished participation in 
significant activities, feelings of detachment from others, 
irritability, outbursts of anger, and a depressed mood.  His 
diagnoses at discharge included PTSD, alcohol dependence in 
early full remission, and cocaine dependence in early full 
remission.  His GAF on admission was 37 and his GAF on 
discharge was 50.  

November 2002 records show that the Veteran's symptoms 
included social isolation and distrust, rage, intrusive 
memories, nightmares and panic attacks.  

VA treatment records from December 2002 state that the 
Veteran was not currently working.  He had been clean and 
sober since June 2002.  

A December 2002 Functional Impairment Assessment from the 
Social Security Administration (SSA) states that the 
Veteran's memory was somewhat impaired and that he would be 
limited to simple tasks.  He would have difficulty dealing 
with the public or with criticism.  A January 2003 conclusion 
resulted in a diagnosis of PTSD, and substance abuse.  This 
report added that recent VA records suggested no major work-
related restrictions at the current time.  

VA treatment records dated January 2003 describe his PTSD 
symptoms as including social isolation and distrust, 
explosive rage, intrusive memories, nightmares and panic 
attacks.  

The Veteran was hospitalized from June 2003 to September 2003 
at a VA facility.  The discharge report states that his 
presenting problems included nightmares of combat 
experiences, distress at exposure to trauma reminders, 
diminished participation in significant activities, feelings 
of detachment from others, irritability, and a depressed 
mood.  His diagnoses at discharge included PTSD, alcohol 
dependence in early full remission, and cocaine dependence in 
early full remission.  His GAF on admission was 38 and his 
GAF on discharge was 50.  

The Veteran was hospitalized at a VA facility from June 2004 
to September 2004 for treatment of his PTSD and substance 
abuse.  His presenting problems included intrusive 
recollections of combat experiences, distress at exposure to 
trauma reminders and efforts to avoid such reminders, 
diminished participation in significant activities, feelings 
of detachment from others, sleep disturbance, irritability, 
outbursts of anger, and depressed mood.  His mood was stable 
by discharge, and he denied any suicidal or homicidal 
ideations at that time.  His score on the GAF had been 
estimated as 38 on admission and 50 on discharge.  

The Veteran underwent a VA fee basis psychiatric examination 
in June 2004.  The medical records were reviewed by the 
examiner.  The Veteran's symptoms included flashbacks to his 
stressors in service.  He had been married three times, and 
had another nine year relationship with a woman that ended 
with her death in 1999.  He had been dating another woman for 
four years.  The Veteran worked odd jobs for a corrective 
work therapy program but had been unable to hold a steady job 
for years due to problems with interpersonal relationships.  
The Veteran stated that he was unable to take orders because 
he would develop attitudes and have flashbacks.  On mental 
status examination, the Veteran was alert and oriented.  He 
was soft spoken with a sad affect and depressed mood.  There 
was no evidence of disordered thinking, and his judgment and 
insight were fair.  The diagnostic impression was severe, 
chronic PTSD, alcohol dependence in remission, cocaine 
dependence in remission, and recurrent major depression, in 
partial remission.  The GAF was 48.  The examiner noted that 
the Veteran's work history had, in fact, been minimal due to 
problems with interpersonal relationships.  

VA treatment records dated from January 2006 to October 2006 
show that the Veteran was followed for his PTSD.  He denied 
suicidal ideations in March 2006 and September 2006.  

The Veteran was afforded a VA fee basis psychiatric 
examination in March 2008.  The claims folder was reviewed.  
His reported symptoms included being very depressed, having 
anxiety attacks, difficulty sleeping at night, and an 
inability to be in crowds.  He had a history of four 
psychiatric hospitalizations, with the most recent in 2005.  
On mental status examination, the Veteran presented with an 
abnormal affect and a mood with depressed affect.  His 
appearance and hygiene were good and his behavior was 
appropriate.  The Veteran's impulse control was limited, and 
he had unprovoked irritability without violence.  Speech was 
normal but motivation was limited.  He denied delusions, 
hallucinations, and obsessional rituals, and there was no 
evidence of a thought disorder.  There was marked 
suspiciousness of other people.  Memory was mildly abnormal 
and his judgment could be poor.  The diagnosis was PTSD, with 
cocaine dependence and alcohol dependence.  The examiner 
stated that the Veteran was markedly diminished in his 
participation and activities, and quite detached from other 
people.  His PTSD resulted in occasional interference with 
the activities of daily living, difficulty in establishing 
and maintaining effective work and social relationships.  The 
GAF was 45.  

VA treatment records dated from August 2007 to June 2008 show 
that the Veteran actively attended group therapy for 
treatment of his PTSD.  

The Veteran was again hospitalized at a VA facility from 
October 2008 to December 2008.  The diagnoses were PTSD, 
cocaine dependence in remission, and alcohol dependence.  His 
GAF at admission was 48 and the GAF at discharge was 55.  The 
condition at discharge was stable, and the Veteran denied 
suicidal and homicidal ideations.  

The Board finds that, with resolution of reasonable doubt in 
his favor, entitlement to an initial 100 percent evaluation 
for the Veteran's PTSD is warranted for the appeal period.  
The Veteran's symptoms during this period have included 
suicidal ideations with plans, an intermittent inability to 
perform his activities of daily living, and auditory 
hallucinations.  The Veteran participated in VA work programs 
beginning in 2000 and was noted to be working as a mail clerk 
in January 2002.  However, he was unemployed by December 2002 
and there is no indication he has worked since that time.  
The June 2004 VA fee basis examiner opined that the Veteran's 
work history was minimal due to problems with interpersonal 
relationships, and this seems consistent with the frequent 
therapy sessions and hospitalizations.  The March 2008 VA fee 
basis examiner also noted that the Veteran was markedly 
diminished in his participation and activities, detached from 
other people, and had difficulty in establishing and 
maintaining effective work and social relationships.  The 
evidence demonstrates that in spite of many apparently 
sincere attempts, the Veteran has failed to either maintain 
employment, demonstrate improvement of his PTSD symptoms, or 
to maintain sobriety for longer than several months at a 
time. 

The Veteran has also been hospitalized for treatment of his 
PTSD or related substance abuse problems on multiple 
occasions between September 1999 and December 2008, which is 
basically one admission each year.  Many of these admissions 
lasted for months.  His GAF scores on admission in order from 
the earliest hospitalization to the most recent have been 30, 
45, 35, 38, 43, 37, 38, 38, and 48.  A GAF score of 31 to 40 
signifies major impairment in several areas, such as work, 
family relations, judgment, thinking, or mood.  Examples 
listed in the DSM of the effects of a disability with a GAF 
score in this range include avoidance of friends, a neglect 
of family, and an inability to work.  With the exception of 
an estimated highest GAF in the last year of 68 on discharge 
from the hospital in August 2002, even the Veteran's highest 
GAF scores have been in the high 40s or low 50s, and these 
were obtained after extensive treatment.  Even the score of 
68 for the prior year is contradicted by January 2002 and 
February 2002 GAF scores of just 50.  These scores represent 
improvement but still show moderate to serious impairment in 
social, occupational, or school functioning.  The fact that 
they were soon followed by additional hospitalizations shows 
that the improvement was not sustained.  The most recent VA 
examination in March 2008 showed a GAF score of just 45, and 
two months of hospitalization from October 2008 to December 
2008 only improved the GAF score to 55.  Basically, both the 
Veteran's symptoms and his GAF scores have been consistent 
with a finding of total social and industrial impairment 
since October 1999, with only brief periods of improvement 
following extended periods of treatment.  Therefore, the 
Board finds that a 100 percent evaluation is warranted.  



TDIU

The Veteran's initial claim for TDIU was received on January 
2004.  There are no other communications from the Veteran 
prior to this time that may be construed as a claim for TDIU.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).  Therefore, the earliest 
effective date for a grant of TDIU would be January 2003.  

However, as seen above, a 100 percent schedular evaluation 
for the Veteran's PTSD has now been established from October 
1999.  Therefore, as no additional benefit may be imparted to 
the Veteran by a grant of TDIU, the grant of the 100 percent 
rating for PTSD renders the TDIU claim moot for the entire 
period affected by this appeal.  VAOPGCPREC 6-99; 64 Fed. 
Reg. 52,375(1999).  See also 38 C.F.R. § 4.16(a) (total 
disability ratings for compensation may be assigned, where 
the schedule rating is less than total, and the individual is 
unemployable due to service-connected disabilities).  

As there is no longer a controversy regarding the issue of 
TDIU, this aspect of the veteran's claim does not present a 
basis for which relief may be granted, and has no legal 
merit.  As the disposition of this claim is based on law and 
not the facts of this case, the claims must be dismissed 
based on lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial evaluation of 100 percent for post-
traumatic stress disorder from October 1999 is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 

The issue of entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities is dismissed. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


